961 F.2d 1577
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Merion James JOHNSON, Plaintiff-Appellant,v.Raymond TOOMBS;  Pete Vidor;  Carmen D. Palmer, Defendants-Appellees.
No. 91-2316.
United States Court of Appeals, Sixth Circuit.
May 12, 1992.

Before KENNEDY, DAVID A. NELSON and BATCHELDER, Circuit Judges.

ORDER

1
This pro se appellant, Merion Johnson, appeals the district court's judgment granting summary judgment for the defendants in this 42 U.S.C. § 1983 prisoner civil rights action.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Johnson claimed that the defendants, who are the warden, a deputy, and a resident unit manager at the Ionia Maximum Correctional Facility, violated his constitutional rights concerning visitation, security classification, and psychiatric care.   The defendants are sued in their individual and official capacities.   Johnson requested damages and injunctive relief.


3
The district court granted summary judgment for the defendants, deciding that none of Johnson's constitutional rights had been violated.   See Rhodes v. Chapman, 452 U.S. 337, 347 (1981);   Whitley v. Albers, 475 U.S. 312 (1986);   Hudson v. Palmer, 468 U.S. 517, 536-37 (1984);   Estelle v. Gamble, 429 U.S. 97 (1976).


4
Johnson raises the same arguments on appeal.


5
Upon consideration, we conclude that the district court correctly granted summary judgment for the defendants.   Accordingly, for the reasons stated in the district court's opinion dated October 10, 1991, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.